Citation Nr: 0205734	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  00-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet and left thumb.  

(The issue of entitlement to service connection for hearing 
loss will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1998 decision from Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for frostbite of the 
feet and left thumb, to include onychomycosis and fungal 
infection, as not well grounded.  Although a September 1998 
decision granted service connection for onychomycosis of the 
toenails, the May 1999 decision denied entitlement to service 
connection for residuals of frostbite of the feet and left 
thumb as not well grounded.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for hearing loss, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the required notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing the hearing loss issue.  


FINDINGS OF FACT

1.  The veteran served in combat in Europe as a heavy machine 
gunner from June 1944 to December 1945, including in the 
Battles of Bulge and Bastogne from December 1944 to January 
1945.  

2.  The lay evidence of residuals of cold injury of the feet 
in service is consistent with the circumstances, conditions, 
and hardships of winter combat.  

3.  The medical evidence includes a nexus opinion relating 
current peripheral neuropathy of the feet to exposure to 
prolonged cold in active service.  

4.  The medical evidence does not show a current left thumb 
disability.  


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the feet were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1154, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  Residuals of frostbite of the left thumb were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations in July 1997 and December 
1998 and an independent medical opinion in August 2001.  He 
filed lay statements with the RO, provided sworn testimony at 
a March 1999 regional office hearing, and declined the 
opportunity for a hearing before the Board.  The January 1998 
and May 1999 rating decisions and the September 1998, January 
1999, and February 2000 statements of the case informed the 
veteran of the evidence needed to substantiate his claim.  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that residuals of frostbite were contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, were aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  

The veteran must first show that he has a current disability 
of the feet, other than the already service-connected 
onychomycosis of the toenails.  Although the veteran has 
suffered from service-connected onychomycosis on his toes, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  Moreover, a 
claim for service connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  An April 1998 private examiner 
stated an impression of severe neuropathy of both feet, and 
the December 1998 VA examiner found signs of peripheral 
neuropathy in the lower extremities.  In March 1999, the 
veteran's wife testified that his feet were always cold at 
night.  Resolving all reasonable doubt in the veteran's 
favor, he will be deemed to have current peripheral 
neuropathy of the feet.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of  the doubt to the claimant.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001).  

In this case, service medical records show no diagnosis or 
treatment of frostbite, and the veteran's skin and feet were 
deemed normal at the February 1943 induction and January 1946 
separation examinations.  Due consideration shall be given, 
however, to the places, types, and circumstances of the 
veteran's service as shown by his service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  
Moreover, in the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
such as this veteran did during World War II, the VA shall 
accept satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  See 38 U.S.C.A. § 1154(b).  

According to service department records, the veteran worked 
as a heavy machine gunner with the Third Army in battles and 
campaigns in Northern France, Ardennes, the Rhineland, and 
Central Europe from June 1944 to December 1945. The veteran 
and a fellow machine gunner contend that the entire battalion 
suffered from frostbite in the winter of December 1944 and 
January 1945 during the siege of Bastogne.  There was no 
opportunity to examine the veteran's feet because medics were 
occupied with heavy casualties.  The entire battalion wore 
layers of clothing and boots around the clock, even while 
sleeping, and the veteran took only a spit bath from his 
helmet.  Although he experienced swelling, burning, and pain 
in his feet and hands, he dared not remove his boots because 
he never knew when he might have to run or fire his weapon.  
He also believed that he could never get his boots back on 
his swollen feet.  Resolving all reasonable doubt in the 
veteran's favor, the indication of winter combat from service 
department records and the veteran's lay evidence of the 
conditions, circumstances, and hardships of such winter 
combat will be accepted in lieu of an official diagnosis or 
treatment of frostbite of the feet in service.  See 38 U.S.C. 
§§ 1154, 5107; 38 C.F.R. § 3.102.  

The evidence is in approximate balance for and against 
service connection.  In support of service connection, the 
July 1997 VA examiner found minimal suggestive symptomatology 
of any residuals due to the reported history of frostbite, 
and the April 1998 private vascular specialist opined that 
severe neuropathy of both feet could be attributed to the 
frostbite injury in the past, with diabetes mellitus as an 
aggravating factor.  Service department records describing 
the veteran's service in the Third Army during World War II 
and documented accounts of the Third Army's participation in 
the Battles of Bulge and Bastogne in December 1944 and 
January 1945 support his contentions that he was exposed to 
prolonged cold, which manifested as a continuity of 
symptomatology of burning hot, painful sensations in his feet 
since the winter of 1944-1945.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober,  10 Vet. App. 488 (1997).  Evidence against 
the claim includes a July 1997 vascular study which reflected 
no evidence of frostbite residual.  The December 1998 VA 
examiner found no clear evidence of a history of frostbite 
injury; the August 2001 independent medical examiner stated 
that current peripheral neuropathy of the lower extremities 
was more likely than not related to nonservice-connected 
diabetes mellitus than it was to cold exposure.  The veteran 
will receive the benefit of the doubt because the evidence is 
in approximate balance for and against service connection.  
Therefore, he will be granted service connection for 
residuals of frostbite of the feet due to exposure to cold in 
service.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Service connection cannot be granted for residuals of 
frostbite of the left thumb because the record does not show 
a current left thumb disability.  In November 1977, a private 
doctor who specialized in orthopedic surgery and surgery of 
the hand noted only the veteran's back injuries in a May 1977 
accident, and in July 1989, the veteran reported problems 
with a thumbnail that had been injured in an accident and 
that was now quite deformed.  The August 1997 VA examiner 
noted that, while there had been a fungus infection under the 
left thumbnail, it was now completely normal with no visible 
deformity.  Significantly, the veteran testified in March 
1999 that he no longer noticed his left thumb.  In the 
absence of a current left thumb disability, entitlement to 
service connection for residuals of frostbite of the left 
thumb cannot be granted.  Brammer, 3 Vet. App. at 225.  When 
a preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
54-55.  


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is granted.  

Entitlement to service connection for residuals of frostbite 
of the left thumb is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

